



INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
(f/k/a M III ACQUISITION CORP.)


THIRD AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT


DATED AS OF
January 23, 2020







--------------------------------------------------------------------------------






Table of Contents
Article I
DEFINITIONS AND USUAGE
1
  Section 1.1
Definitions
2
 
 
 
Article II
GFI REPRESENTATIVE
5
  Section 2.1
GFI Representative
6
 
 
 
Article III
APPROVAL AND CONSULTATION OF CERTAIN MATTERS
6
  Section 3.1
GFI Representative Approval Rights
6
  Section 3.2
Sponsor Approval Right
7
 
 
 
Article IV
TRANSFER
7
  Section 4.1
Selling Stockholders Transfers and Joinders
7
  Section 4.2
Sponsor Transfers and Joinders
7
  Section 4.3
Management Lock-Up
7
 
 
 
Article V
BOARD REPRESENTATION
8
  Section 5.1
Composition of Board
8
  Section 5.2
Nominees
9
  Section 5.3
[reserved]
10
  Section 5.4
Subsidiaries
10
 
 
 
Article VI
INDEMNIFICATION
10
  Section 6.1
Right to Indemnification
10
  Section 6.2
Prepayment of Expenses
11
  Section 6.3
Claims
11
  Section 6.4
Nonexclusivity Rights
11
  Section 6.5
Other Sources
11
  Section 6.6
Indemnitor of First Resort
11
 
 
 
Article VII
TERMINATION
11
  Section 7.1
Term
11
  Section 7.2
Survival
12
 
 
 
Article VIII
REPRESENTATIONS AND WARRANTIES
12
  Section 8.1
Representations and Warranties of Stockholders
12
  Section 8.2
Representations and Warranties of Company
12
 
 
 
Article IX
MISCELLANEOUS
12
  Section 9.1
Entire Agreement
12
  Section 9.2
Further Assurances
13
  Section 9.3
Notices
13
  Section 9.4
Governing Law
14
  Section 9.5
Consent to Jurisdiction
14
  Section 9.6
Equitable Remedies
14
  Section 9.7
Construction
14




--------------------------------------------------------------------------------





  Section 9.8
Counterparts
14
  Section 9.9
Third Party Beneficiaries
14
  Section 9.10
Binding Effect
14
  Section 9.11
Severability
14
  Section 9.12
Reporting
14
  Section 9.13
Adjustments Upon Change of Capitalization
14
  Section 9.14
Amendments; Waivers
14
  Section 9.15
Actions in Other Capacities
15
 
 
 
Signatures
 
15
 
 
 
Exhibit A
 
16








--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
THIRD AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated
as of January 23, 2020 (i) by and between Infrastructure and Energy
Alternatives, Inc. (f/k/a M III Acquisition Corp.), a Delaware corporation (the
“Company”), M III Sponsor I LLC, a Delaware limited liability company
(“Sponsor”), and any other Sponsor Affiliated Transferees hereunder who become
party hereto in accordance with this Agreement and (ii) by and among the Company
and Infrastructure and Energy Alternatives, LLC, a Delaware limited liability
company (“Seller”), any other Seller Affiliated Transferees hereunder who become
party hereto in accordance with this Agreement (collectively the “Selling
Stockholders”) and Oaktree Power Opportunities Fund III Delaware, L.P., a
Delaware limited partnership, in its capacity as the representative of the
Selling Stockholders (the “GFI Representative”), amends and restates the
Investor Rights Agreement, dated as of March 26, 2018 (the “Initial Closing
Date”) (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof).
WHEREAS, the Company and certain of its Affiliates (as defined herein)
consummated the Mergers (as defined in the Merger Agreement) and the other
transactions (collectively, the “Transactions”) contemplated by the Agreement
and Plan of Merger, by and among IEA Energy Services LLC, the Company, Wind
Merger Sub I, Inc., Wind Merger Sub II, LLC, the Seller, the GFI Representative,
as the representative of the Seller, and the Sponsor and M III Sponsor I LP (“M
III LP”), solely for purposes of Section 10.3 thereof and, to the extent related
thereto, Article 12 thereof (as amended, restated, modified or supplemented from
time to time, the “Merger Agreement”);
WHEREAS, after such Transactions, Seller owns shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”), and the Company’s
Series A preferred stock, par value $0.0001 per share (the “Series A Preferred
Stock”);


WHEREAS, after such Transactions, the Sponsor continues to own shares of the
Company’s Common Stock and certain warrants to purchase shares of the Company’s
Common Stock (the “Sponsor Warrants”);


WHEREAS, the Company, the Selling Stockholders and the GFI Representative
desired, in connection with the Transactions, to provide the GFI Representative
on behalf of the Selling Stockholders with certain governance rights and
director nomination rights;


WHEREAS, the Selling Stockholders desired, in connection with the Transactions,
to grant a proxy to the GFI Representative;


WHEREAS, the Company and the Sponsor desired, in connection with the
Transactions, to provide Sponsor with certain governance rights and director
nomination rights;


WHEREAS, on May 20, 2019, certain commitment parties purchased shares of Series
B-1 Preferred Stock, par value $0.0001 per share (the “Series B-1 Preferred
Stock”), together with warrants to purchase shares of the Company’s Common
Stock, pursuant to that certain Equity Commitment Agreement (the “Series B-1
Equity Commitment Agreement”, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof), dated as of May 14, 2019, between the Company, the commitment
parties set forth therein and, (solely for purposes of Section 5.7, 5.8, 6.3 and
9.14 in the Series B-1 Equity Commitment Agreement), the GFI Representative;


WHEREAS, pursuant to the terms of the Series B-1 Certificate of Designations,
the holders of the Series B-1 Preferred Stock have the right to designate and
appoint one member of the Board of Directors subject to, and accordance with,
the terms set forth in the Series B-1 Certificate of Designations (the “Series
B-1 Designee”);


WHEREAS, as of May 20, 2019, (a) the Board of Directors increased the size of
the Board of Directors to nine directors and (b) the holders of the Series B-1
Preferred Stock have the right to appoint the Series B-1 Designee as a Class I
Director to fill such board seat pursuant to the terms of the Series B-1
Certificate of Designations;


WHEREAS, on August 13, 2019, certain commitment parties purchased shares of
Series B-2 Preferred Stock, par value $0.0001 per share (the “Series B-2
Preferred Stock,” and together with the Series A Preferred Stock and Series B-1
Preferred Stock, “Preferred Stock”), together with warrants to purchase shares
of the Company’s Common Stock, pursuant to that certain Equity Commitment
Agreement (the “Series B-2 Equity Commitment Agreement”, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof), dated as of August 30, 2019, between the Company, the commitment
parties set forth therein and the other parties set forth therein;




1

--------------------------------------------------------------------------------





WHEREAS, pursuant to the terms of the Series B-2 Certificate of Designations,
the holders of the Series B-2 Preferred Stock have the right to designate and
appoint one member of the Board of Directors subject to, and accordance with,
the terms set forth in the Series B-2 Certificate of Designations (the “Series
B-2 Designee”); and


WHEREAS, effective as of end of the Diligence Period (as defined in the Series
B-2 Equity Commitment Agreement) (the "Diligence Period"), (a) the Board of
Directors increased the size of the Board of Directors to ten directors and (b)
the holders of the Series B-2 Preferred Stock have the right to appoint the
Series B-2 Designee as a Class I Director to fill such board seat pursuant to
the terms of the Series B-2 Certificate of Designations; and


WHEREAS, on November 14, 2019, certain commitment parties purchased shares of
Series B-3 Preferred Stock, par value $0.0001 per share (the “Series B-3
Preferred Stock,” and together with the Series A Preferred Stock, Series B-1
Preferred Stock and Series B-2 Preferred Stock “Preferred Stock”), together with
warrants to purchase shares of the Company’s Common Stock, pursuant to that
certain Equity Commitment Agreement (the “Series B-3 Equity Commitment
Agreement”, as amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof), dated as of November 14, 2019,
between the Company, the commitment parties set forth therein and the other
parties set forth therein; and


WHEREAS, the parties hereto desire to amend the corporate governance rights of
the Sponsor and the GFI Representative so that each of the Sponsor and the GFI
Representative can each appoint a sole director to the Board.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I


DEFINITIONS AND USAGE



Section 1.1Definitions. As used in this Agreement, the following terms shall
have the following meanings:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, any portfolio company of Oaktree Capital Management, L.P. or its
Affiliates, that is not a portfolio company of the GFI Representative (or any
parallel or successor funds) shall be deemed not to be an “Affiliate” of the GFI
Representative to the extent neither the GFI Representative nor any of its
portfolio companies nor any officer, director, general partner or managing
member of any of the foregoing has any material economic interest in, or
exercises any control with respect to, any such portfolio company. For the
purposes of this definition, “control” (including the terms “controlling” and
“controlled”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of such subject Person, whether
through the ownership of voting securities, as trustee or executor, by contract
or otherwise.
“Affiliate Transaction” shall have the meaning assigned to such term in Section
3.1(a).
“Agreement” shall have the meaning assigned to such term in the Preamble.
“Annual Meeting” shall have the meaning assigned to such term in Section 9.16.
“Ares” means Ares Management LLC, a Delaware limited liability company, on
behalf of its affiliated funds, investment vehicles and/or managed accounts.
“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “beneficially own” and “beneficial
owner” shall have correlative meanings. With respect to the Selling
Stockholders, beneficial ownership of Common Stock shall exclude any shares of
Common Stock issuable upon conversion of the Series A Preferred Stock
beneficially owned by the Selling Stockholders, regardless of whether the Series
A Preferred Stock is convertible within 60 days of the date of calculation. For
the avoidance of doubt, with respect to the Sponsor and any Sponsor Affiliated
Transferee, beneficial ownership shall include any Earnout Shares, regardless of
whether vested or unvested.
“Board of Directors” means the board of directors of the Company.
“By-Laws” means the by-laws of the Company, as they may be amended, restated or
otherwise modified from time to time.


2

--------------------------------------------------------------------------------





“Certificate of Incorporation” means the certificate of incorporation of the
Company, as it may be amended, restated or otherwise modified from time to time.
“Claim” shall have the meaning assigned to such term in Section 6.1.
“Common Stock” shall have the meaning assigned to such term in the Recitals.
“Company” shall have the meaning assigned to such term in the Preamble.
“Covered Person” shall have the meaning assigned to such term in Section 6.1.
“Designees” shall have the meaning assigned to such term in Section 5.2(c).
“Diligence Period” shall have the meaning assigned to such term in the Recitals.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor law or statute, in each case together with the rules and regulations
promulgated thereunder.
“GFI Designee” shall have the meaning assigned to such term in Section 5.2(a).
“GFI Representative” shall have the meaning assigned to such term in the
Preamble.
“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.
“Initial Designees” shall mean the Sponsor Designees and the GFI Designee (or
any successor thereto or replacement thereof selected hereunder), who was
designated as such in connection with the closing of the Transactions or
thereafter.
“Independent Designee” shall have the meaning assigned to such term in Section
5.2(c).
“Initial Closing Date” shall have the meaning assigned to such term in the
Preamble.
“Management Lock-Up Period” shall have the meaning assigned to such term in
Section 4.3(a).
“Other Indemnitors” shall have the meaning assigned to such term in Section 6.6.
“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, governmental
authority, trust or other entity.
“Preferred Stock” shall have the meaning assigned to such term in the Recitals.
“Sale Transaction” means any (i) direct or indirect acquisition (whether by a
purchase, sale, transfer, exchange, issuance, merger, consolidation or other
business combination) of shares of capital stock or other securities, in a
single transaction or series of related transactions, representing more than
fifty percent (50%) of the equity or voting interests of the Company (in each
case, including by means of a spin-off, split-off or public offering), (ii)
merger, consolidation or other business combination directly or indirectly
involving the Company or any of its Subsidiaries representing assets or
businesses that constitute or represent more than fifty percent (50%) of the
consolidated revenue, consolidated operating income or consolidated assets of
the Company and its Subsidiaries, taken as a whole, (iii) reorganization,
recapitalization, liquidation or dissolution directly or indirectly involving
the Company or any of its Subsidiaries representing more than (50%) of the
consolidated revenue, consolidated operating income or consolidated assets of
the Company and its Subsidiaries, taken as a whole, in each case which results
in any one Person (other than Affiliates of Oaktree Capital Management, L.P.),
or more than one Person that are Affiliates or that are acting as a group (as
such term is defined in Section 13(d)(3) of the Exchange Act) (excluding Oaktree
Capital Management, L.P. and its Affiliates), acquiring direct or indirect
ownership of equity securities of the Company or any of its Subsidiaries which,
together with the equity securities held by such Person, such Person and its
Affiliates or such group, constitutes more than 50% of the total direct or
indirect voting power or economic rights of the equity securities of the Company
and its Subsidiaries, taken as a whole, (iv) direct or indirect sale, lease,
license, exchange, mortgage, transfer or other disposition, in a single
transaction or series of related transactions, of assets or businesses that
constitute or represent more than fifty percent (50%) of the consolidated
revenue, consolidated operating income or consolidated assets of the Company and
its Subsidiaries, taken as a whole, or (v) other transaction having a similar
effect to those described in clauses (i) through (iv).


3

--------------------------------------------------------------------------------





“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“SEC Guidance” means (a) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (b) any oral or written
comments, requirements or requests of the SEC or its staff, (c) the Securities
Act and the Exchange Act and (d) any other rules, bulletins, releases, manuals
and regulations of the SEC.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.
“Seller” shall have the meaning assigned to such term in the Preamble.
“Seller Affiliated Transferee” means, with respect to any Selling Stockholder,
(i) the GFI Representative, (ii) any Affiliate of the GFI Representative and
(iii) any executive officer, director or member of the Seller as of immediately
prior to the Initial Closing Date (or any Affiliate or family member thereof or
any trust formed for the benefit of any of the foregoing persons) to whom any
Selling Stockholder or any of the forgoing persons Transfers Common Stock, in
each case other than the Company.
“Seller Higher Condition” means that the GFI Representative, together with the
Seller Affiliated Transferees, directly or indirectly, beneficially owns at
least fifty percent (50%) of the Common Stock beneficially owned by the Seller
as of the Initial Closing Date, as adjusted for any stock split, stock dividend,
reverse stock split, recapitalization, business combination, reclassification or
similar event, in each case with such adjustment being determined in good faith
by the Board of Directors.
“Seller Minimum Condition” means that the GFI Representative, together with the
Seller Affiliated Transferees, directly or indirectly, beneficially owns at
least twenty-five percent (25%) of the Common Stock beneficially owned by the
Seller as of the Initial Closing Date, as adjusted for any stock split, stock
dividend, reverse stock split, recapitalization, business combination,
reclassification or similar event, in each case with such adjustment being
determined in good faith by the Board of Directors.
“Selling Stockholders” means Seller together with any Seller Affiliated
Transferees to whom Seller or any Seller Affiliated Transferee has Transferred
Common Stock in accordance with the terms hereof.
“Series B-1 Certificate of Designations” means that certain Amended and Restated
Certificate of Designations of Series B-1 Preferred Stock of the Company, which
sets forth the rights and obligations of the holders of Series B-1 Preferred
Stock, and which has been filed with the Secretary of State of the State of
Delaware on the date hereof.
“Series B-2 Certificate of Designations” means that certain Certificate of
Designations of Series B-2 Preferred Stock of the Company, which sets forth the
rights and obligations of the holders of Series B-2 Preferred Stock, and which
has been filed with the Secretary of State of the State of Delaware on the date
hereof.
“Series B-1 Designee” shall have the meaning assigned to such term in the
Preamble.
“Series B-2 Designee” shall have the meaning assigned to such term in the
Preamble.
“Series B-1 Equity Commitment Agreement” shall have the meaning assigned to such
term in the Recitals.
“Series B-2 Equity Commitment Agreement” shall have the meaning assigned to such
term in the Recitals.
“Series B-3 Equity Commitment Agreement” shall have the meaning assigned to such
term in the Recitals.
“Series B-1 Preferred Stock” shall have the meaning assigned to such term in the
Recitals.
“Series B-2 Preferred Stock” shall have the meaning assigned to such term in the
Recitals.
“Series B-3 Preferred Stock” shall have the meaning assigned to such term in the
Recitals.
“Sponsor Affiliated Transferee” means Mohsin Y. Meghji and any of his Affiliates
or family members or any trust formed for the benefit of any of the foregoing
persons to whom the Sponsor Transfers Common Stock or Sponsor Warrants, in each
case other than the Company.
“Sponsor Designee” shall have the meaning assigned to such term in Section
5.2(b).


4

--------------------------------------------------------------------------------





“Sponsor Higher Condition” means that Mohsin Y. Meghji, M III LP (so long as
such entity is controlled by the entity listed on Schedule A-1), Sponsor, and
the persons listed on Schedule A-2, together with the Sponsor Affiliated
Transferees, directly or indirectly, beneficially own at least fifty percent
(50%) of the Common Stock (including Earnout Shares) beneficially owned by
Mohsin Y. Meghji, M III LP (so long as such entity is controlled by the entity
listed on Schedule A-1), the Sponsor and their respective Affiliates (other than
Osbert Hood and Philip Marber) as of the Initial Closing Date after giving
effect to any forfeiture of shares of Common Stock to the Company on the Initial
Closing Date (prior to distribution of any shares of Common Stock by the Sponsor
or M III LP to their respective members or partners, including the persons
listed on Schedule A-2), as adjusted for any stock split, stock dividend,
reverse stock split, recapitalization, business combination, reclassification or
similar event, in each case with such adjustment being determined in good faith
by the Board of Directors.
“Sponsor Minimum Condition” means that Mohsin Y. Meghji, M III LP (so long as
such entity is controlled by the entity listed on Schedule A-1), Sponsor, and
the persons listed on Schedule A-2, together with the Sponsor Affiliated
Transferees, directly or indirectly, beneficially own at least twenty-five
percent (25%) of the Common Stock (including Earnout Shares) held by the Mohsin
Y. Meghji, M III LP (so long as such entity is controlled by the entity listed
on Schedule A-1), the Sponsor, and their respective Affiliates (other than
Osbert Hood and Philip Marber) as of the Initial Closing Date after giving
effect to any forfeiture of shares of Common Stock to the Company on the date
hereof (prior to distribution of any shares of Common Stock by the Sponsor or M
III LP to their respective members or partners, including the persons listed on
Schedule A-2), as adjusted for any stock split, stock dividend, reverse stock
split, recapitalization, business combination, reclassification or similar
event, in each case with such adjustment being determined in good faith by the
Board of Directors.
“Sponsor” shall have the meaning assigned to such term in the Preamble.
“Sponsor Warrants” shall have the meaning assigned to such term in the Recitals.
“Stockholders” shall mean any of the following persons: so long as any of them
beneficially owns any Common Stock, the Selling Stockholders, the Seller
Affiliated Transferees, the Sponsor and the Sponsor Affiliated Transferees.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Transactions” shall have the meaning assigned to such term in the Recitals.
“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of law. The terms “Transferred” and “Transferring”
have correlative meanings.
“Voting Securities” means the Common Stock and any other securities of the
Company or any Subsidiary of the Company which would entitle the holders thereof
to vote with the holders of Common Stock in the election of directors of the
Company. Interpretation. In this Agreement and in the exhibits hereto, except to
the extent that the context otherwise requires:
(a)the headings are for convenience of reference only and shall not affect the
interpretation of this Agreement;
(b)defined terms include the plural as well as the singular and vice versa;
(c)words importing gender include all genders;
(d)a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been or may from time to time be amended,
extended, re-enacted or consolidated and to all statutory instruments or orders
made thereunder;
(e)any reference to a “day” shall mean the whole of such day, being the period
of 24 hours running from midnight to midnight;
(f)references to Articles, Sections, subsections, clauses and Exhibits are
references to Articles, Sections, subsections, clauses and Exhibits of and to,
this Agreement;
(g)the words “including” and “include” and other words of similar import shall
be deemed to be followed by the phrase “without limitation”; and
(h)unless otherwise specified, references to any party to this Agreement or any
other document or agreement shall include its successors and permitted assigns.



ARTICLE II


GFI REPRESENTATIVE


5

--------------------------------------------------------------------------------








Section 2.1GFI Representative. The GFI Representative and each of the Selling
Stockholders agree as follows:


(a)By virtue of the adoption of this Agreement, each Selling Stockholder hereby
authorizes, directs and appoints the GFI Representative to act as its sole and
exclusive agent, attorney-in-fact and representative, and grants a proxy to the
GFI Representative over such Selling Stockholder’s Voting Securities, and hereby
constitutes and appoints the GFI Representative as the proxy holder thereof,
with full power of substitution with respect to all matters under this
Agreement, including (i) determining, giving and receiving notices and processes
hereunder, (ii) executing and delivering, on behalf of the Selling Stockholders,
any and all documents or certificates to be executed by the Selling Stockholders
in connection with this Agreement and the transactions contemplated hereby,
(iii) granting any waiver, consent, approval or election, including exercising
the consent rights set forth in Section 3.1, (iv) nominating and electing the
GFI Designee to the Board of Directors, (v) making any filings with any
Governmental Entity, on behalf of the Selling Stockholders under this Agreement,
(vi) appointing, in its sole discretion, one or more successor representatives
to the GFI Representative, (vii) resolving any disputes hereunder between the
Company and the Selling Stockholders, (viii) performing the duties expressly
assigned to the GFI Representative hereunder, and (ix) engaging and employing
agents and representatives and incurring such other expenses as the GFI
Representative shall reasonably deem necessary or prudent in connection with the
foregoing. Any such actions taken, exercises of rights, power or authority, and
any decision or determination made by the GFI Representative consistent
herewith, shall be absolutely and irrevocably binding on each Selling
Stockholder as if such Selling Stockholder personally had taken such action,
exercised such rights, power or authority or made such decision or determination
in such Selling Stockholder’s individual capacity, and no Selling Stockholder
shall have the right to object, dissent, protest or otherwise contest the same.
(b)The appointment of the GFI Representative as each Selling Stockholder’s
attorney-in-fact revokes any power of attorney or proxy heretofore granted that
authorized any other Person or Persons to represent such Selling Stockholder
with regard to this Agreement. The appointment of the GFI Representative as
attorney-in-fact and the grant to the GFI Representative of a proxy hereto is
coupled with an interest and is irrevocable. The obligations of each Selling
Stockholder pursuant to this Agreement (i) will not be terminated by operation
of law, death, mental or physical incapacity, liquidation, dissolution,
bankruptcy, insolvency or similar event with respect to such Selling Stockholder
or any proceeding in connection therewith, or in the case of a trust, by the
death of any trustee or trustees or the termination of such trust, or any other
event, and (ii) shall survive the delivery of an assignment by any Selling
Stockholder of the whole or any fraction of its interest in any payment due to
it under this Agreement.
(c)The GFI Representative hereby accepts the foregoing appointment and agrees to
serve as the GFI Representative, subject to the provisions hereof, for the
period of time from and after the Initial Closing Date without compensation
except for the reimbursement by the Selling Stockholders of fees and expenses
incurred by the GFI Representative in its capacity as such.
(d)For all purposes of this Agreement, the Company shall be entitled to rely
conclusively on the instructions and decisions of the GFI Representative as to
any other actions required or permitted to be taken by the GFI Representative
hereunder or in connection with any of the transactions and other matters
contemplated hereby.
(e)The GFI Representative shall not have any liability to the Selling
Stockholders whatsoever with respect to its actions, decisions and
determinations, and shall be entitled to assume that all actions, decisions and
determinations are fully authorized by each and every one of the Selling
Stockholders. The Selling Stockholders shall indemnify and hold harmless the GFI
Representative, its Affiliates and all of their respective owners,
representatives, successors or assigns from and against any and all losses
incurred or suffered by any such Person resulting from, arising out of or
relating or attributable to any and all actions, decisions and determinations
taken or made by the GFI Representative in connection with this Agreement and
the transactions contemplated hereby.
(f)The GFI Representative shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The GFI Representative may act in reliance upon any instrument
or signature believed by it to be genuine and may assume that the Person
purporting to give receipt or advice or make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so. The GFI Representative may conclusively presume that the undersigned
representative of any party hereto which is an entity other than a natural
person has full power and authority to instruct the GFI Representative on behalf
of that party unless written notice to the contrary is delivered to the GFI
Representative.
(g)The GFI Representative may act pursuant to the advice of counsel with respect
to any matter relating to this Agreement, and shall not be liable for any action
taken or omitted by it in good faith in accordance with such advice.
(h)The Company hereby agrees that the GFI Representative shall not, in its
capacity as such, have any liability to the Company, or any of its Affiliates
whatsoever with respect to its actions, decisions or determinations.



ARTICLE III


APPROVAL AND CONSULTATION OF CERTAIN MATTERS



Section 3.1GFI Representative Approval Rights. The Company agrees with the GFI
Representative and the Selling Stockholders, that, for so long as the Seller
Higher Condition is satisfied, the Company shall not, and shall


6

--------------------------------------------------------------------------------





cause its Subsidiaries not to, directly or indirectly (whether by merger,
consolidation, amendment of this Agreement or otherwise) without the prior
written approval of the GFI Representative,
(a)enter, amend, supplement, waive or otherwise modify the terms of any
transaction or agreement between the Company or any of its Subsidiaries, on the
one hand, and any Sponsor, any Affiliate of any Sponsor (including any Sponsor
Affiliated Transferee) or any Affiliate of the Company, on the other hand (an
“Affiliate Transaction”), other than the exercise of any rights under any
agreements as set forth on Schedule B attached hereto (without giving effect to
any amendment, supplement, waiver or other modification executed after the
Initial Closing Date);
(b)hire or remove the Chief Executive Officer or any other executive officer of
the Company or its Subsidiaries
(c)amend, supplement, waive or fail to enforce that certain Voting Agreement,
dated as of October 29, 2019, by and between the Company, Sponsor, the Sponsor
Affiliated Transferees, Infrastructure and Energy Alternatives, LLC and OT POF
IEA Preferred B Aggregator;
(d)except as set forth in Section 5.2(d), increase or decrease the size of the
Board of Directors.



Section 3.2Sponsor Approval Rights. The Company agrees with Sponsor that, for so
long as the Sponsor Higher Condition is satisfied, the Company shall not, and
shall cause its Subsidiaries not to, directly or indirectly (whether by merger,
consolidation, amendment of this Agreement or otherwise) without the prior
written approval of the Sponsor:
(a)enter into, amend, supplement, waive or otherwise modify the terms of any
transaction or agreement between the Company or any of its Subsidiaries, on the
one hand, and any Selling Stockholders described in clauses (i) and (ii) of the
definition of Seller Affiliated Transferee, the GFI Representative or their
respective Affiliates, on the other hand or any other Affiliate Transaction
(provided that any transaction between the Company, on the one hand, and a
Person that would be an Affiliate of the GFI Representative but for the proviso
contained in the definition of “Affiliate” shall be deemed to be an Affiliate
Transaction requiring such approval unless it meets the requirements in either
the succeeding clause (x) or (y)), other than (x) transactions and agreements
between the Company or any of its Subsidiaries and Affiliates of the GFI
Representative who are engaged on an arm’s-length basis to provide goods or
services on construction projects undertaken by the Company or any of its
Subsidiaries for customers to the extent that such goods and services, in the
reasonable judgment of the Company, could not be obtained from an unaffiliated
third party at materially lower prices while maintaining at least the same
quality and (y) the exercise of any rights under any agreements as set forth on
Schedule C attached hereto (without giving effect to any amendment, supplement,
waiver or other modification executed after the Initial Closing Date);
(b)hire or remove the Chief Executive Officer or any other executive officer of
the Company or its Subsidiaries or
(c)except as set forth in Section 5.2(d), increase or decrease the size of the
Board of Directors.



ARTICLE IV


TRANSFER



Section 4.1Selling Stockholder Transfers and Joinders. The Selling Stockholders
agree among themselves and with the GFI Representative that, unless waived in
writing by the GFI Representative (in which case the holdings of such transferee
shall not be included for purposes of determining whether the Seller Higher
Condition or the Seller Minimum Condition is satisfied), if a Selling
Stockholder effects any Transfer of Common Stock to a Seller Affiliated
Transferee, such Seller Affiliated Transferee shall, if not a party hereto,
within five (5) days of such Transfer, execute and deliver to the Company and
the other parties hereto a joinder to this Agreement, in form and substance
reasonably acceptable to the GFI Representative, in which such Seller Affiliated
Transferee agrees to be an “Selling Stockholder” for all purposes of this
Agreement, including Section 2.1 hereof, and which provides that such Seller
Affiliated Transferee shall be bound by and shall fully comply with the terms of
this Agreement.



Section 4.2Sponsor Transfers and Joinders. The Sponsor agrees unless waived in
writing by the Sponsor (in which case the holdings of such transferee shall not
be included for purposes of determining whether the Sponsor Higher Condition or
the Sponsor Minimum Condition is satisfied), if the Sponsor or any Sponsor
Affiliated Transferee effects any Transfer of Common Stock to a Sponsor
Affiliated Transferee, such Sponsor Affiliated Transferee shall, if not a party
hereto, within five (5) days of such Transfer, execute and deliver to the
Company and the other parties hereto a joinder to this Agreement, in form and
substance reasonably acceptable to the Sponsors, in which such Sponsor
Affiliated Transferee agrees to be a “Sponsor Affiliated Transferee” for all
purposes of this Agreement, and which provides that such Sponsor Affiliated
Transferee shall be bound by and shall fully comply with the terms of this
Agreement. For the avoidance of doubt, the persons set forth on Schedule A-1 and
Schedule A-2 and M III LP and their respective transferees shall not be deemed
Sponsor Affiliated Transferees hereunder.



Section 4.3Management Lock-Up.


a.Subject to Section 4.3(b), in the case of any of the Persons set forth on
Schedule D, until March 26, 2020 (the “Management Lock-Up Period”), without the
prior written consent of the Company, each such Person shall not (i) sell,


7

--------------------------------------------------------------------------------





offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder, with respect to any shares of Common Stock,
warrants to purchase shares of Common Stock or any securities convertible into,
or exercisable, or exchangeable for, shares of Common Stock owned by it, if any
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, warrants to purchase Common Stock or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, if any, whether any such transaction is to be settled by delivery
of such securities, in cash or otherwise.
b.Notwithstanding the foregoing, Section 4.3(a) shall not operate to restrict
any (i) Transfer by any Person (A) in the case of an individual, by gift to one
of the members of the individual’s immediate family or to a trust (provided,
that the beneficiary of such trust is a member of one of the individual’s
immediate family) or to an affiliate of such person, (B) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual, (C) in the case of an individual, pursuant to a qualified domestic
relations order, (D) to the Company for no value for cancellation, (E) to any
Seller Affiliated Transferee in accordance with this Agreement or (F) of
Preferred Stock, (ii) in the case of any Seller Affiliated Transferee,
distribution of any shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, to limited partners, general partners, members, stockholders or
other equityholders of such Person or to such Person’s affiliates or to any
corporation, partnership, limited liability company, trust, business entity or
investment fund, customer account or other entity controlled by or under common
control or management with such Person; provided, that, in the case of clauses
(i) and (ii), such Person shall, if not a party hereto, within five (5) days of
such Transfer, execute and deliver to the Company and the other parties hereto a
lock-up agreement agreeing to be bound by the provisions of this Section 4.3 as
if a party hereto; (iii) Transfer by any member of management of the Company to
Fidelity Investments Charitable Gift Fund (or an Affiliate thereof); provided,
that all such Transfers in the aggregate shall not exceed 120,000 shares of
Common Stock, (iv) a bona fide third party take-over bid made to all holders of
Common Stock or any other acquisition transaction whereby all or substantially
all of the Common Stock is acquired by a bona fide third party, or (v) making of
bona fide pledges of Common Stock or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock by such Person pursuant
to foreign exchange swap agreements and custody agreements entered into by such
Person in the ordinary course of business.
c. Any Transfer made in contravention of this Section 4.3 shall be null and
void.



ARTICLE V


BOARD REPRESENTATION





Section 5.1Composition of Board.


(a)The Company agrees with each of the Sponsor and the GFI Representative that,
the Board of Directors shall be reduced from ten (10) directors to seven (7)
directors, who shall be divided into three (3) classes of directors in
accordance with the terms of the Certificate of Incorporation and that:


(i)the Class I directors shall include either Series B-1 Designee or the Series
B-2 Designee, whose term shall expire at the annual meeting of stockholders held
in 2021;
(ii)the Class II directors shall include (x) John Paul Roehm (during such time
as he serves as Chief Executive Officer of the Company), (y) Terence Montgomery
and (z) John Eber, whose term shall expire at the annual meeting of stockholders
held in 2022; and
(iii)the Class III directors shall include (x) Charles Garner, who shall be the
Sponsor Designee hereunder, (y) Peter Jonna, who shall be the GFI Designee
hereunder and (z) Derek Glanvill, whose term shall expire at the annual meeting
of stockholders held in 2020.


(b)The Company agrees with each of the Sponsor and the GFI Representative that
the Company will use its reasonable best efforts to reclassify each of Charles
Garner, the Sponsor Designee hereunder, and Peter Jonna, the GFI Designee
hereunder, from Class III directors to Class I directors.


(c)The Company agrees with the Sponsor that Mohsin Meghji shall resign from the
Board as of the date hereof and shall no longer be considered a Sponsor Designee
hereunder. The Company agrees with the GFI Representative that Ian Schapiro
shall resign from the Board as of the date hereof and shall no longer be
considered a GFI Designee hereunder.


(d)The Company agrees with the Sponsor and the Company agrees with the GFI
Representative that the Company shall not, so long as either (i) the Sponsor and
the GFI Representative, as applicable, are entitled to designate at least one
Designee or (ii) the Sponsor or the GFI Representative, as applicable, have an
Initial Designee who is serving such person’s


8

--------------------------------------------------------------------------------





Initial Term (as defined herein) without the Sponsor’s consent or the GFI
Representative’s consent, as applicable, amend its Certificate of Incorporation
or by-laws, pass any resolution or take any action with the effect of
de-staggering the Company’s Board of Directors, providing for a voting standard
in the election of directors other than plurality voting or providing for the
establishment of any classes of directors inconsistent with Section 5.1(a).


(e)Subject to Section 7.1, the Sponsor, each of the Sponsor Affiliated
Transferees, the GFI Representative and each of the Selling Stockholders
individually agrees with the Company, that such party will not take any action
in their capacities as stockholders (including voting their Common Stock,
granting proxies, providing written consents or proposing any stockholder
proposal), to amend the Company’s Certificate of Incorporation or by-laws or
take any action with the effect of de-staggering the Company’s Board of
Directors, providing for a voting standard in the election of directors other
than plurality voting or providing for the establishment of any classes of
directors inconsistent with Section 5.1(a).


(f)For the avoidance of doubt, Section 5.1(a)(i)-(iii) is applicable solely to
the Initial Designees (such director’s “Initial Term”), except that, subject to
the Certificate of Incorporation, a director shall remain a member of the class
of directors to which he or she was assigned in accordance with Section 5.1(a).



Section 5.2Nominees.
 
a.The Company agrees with the GFI Representative that the GFI Representative
shall have the right to nominate the number of persons for election to the Board
of Directors and the Company shall take all reasonable actions within its
control to cause to be nominated for election to the Board of Directors, and to
cause to continue in office, at any given time, unless waived by the GFI
Representative, a number of individuals designated by the GFI Representative
(each, a “GFI Designee”) equal to:
i.for so long as the Seller Minimum Condition is satisfied, one director. No
reduction in the beneficial ownership of the GFI Representative shall shorten
the term of any GFI Designee during the applicable Initial Term and any such GFI
Designee shall in any event be entitled to serve the remainder of such GFI
Designee’s Initial Term.


b.The Company agrees with the Sponsor that the Sponsor shall have the right to
nominate for election to the Board of Directors the number of individuals set
forth below and the Company shall take all reasonable actions within its control
to cause to be nominated for election to the Board of Directors, and to cause to
continue in office, at any given time, unless waived by the Sponsor, a number of
individuals designated by the Sponsor (each, a “Sponsor Designee”) equal to:


i.for so long as either (A) the Sponsor Minimum Condition is satisfied or (B) if
(x) the Sponsor Minimum Condition is not satisfied and (y) all of the Earnout
Shares (as defined in the Founder Shares Amendment Agreement) have not fully
vested or expired without vesting, one director. No reduction in the beneficial
ownership of the Sponsor shall shorten the term of any Sponsor Designee during
the applicable Initial Term and any such Sponsor Designee shall in any event be
entitled to serve the remainder of such Sponsor Designee’s Initial Term.


c.The Company agrees with the Sponsor and the Company agrees with the GFI
Representative that the Board of Directors shall include not less than three
directors who shall qualify as independent directors pursuant to SEC Guidance
and the rules of the applicable stock exchange (each, an “Independent Designee”
and together with the GFI Designee and the Sponsor Designee, the “Designees”).
For the avoidance of doubt, and notwithstanding anything to the contrary set
forth herein, the replacement, removal and appointment of any Independent
Designee named in Section 5.1 shall not require any amendment to this Agreement
and such Independent Designees and their successors shall be nominated by the
Board pursuant to applicable SEC Guidance and the rules of the applicable stock
exchange.


d.If at any time, the Board of Directors does not include three directors who
qualify as independent directors pursuant to applicable SEC Guidance and the
rules of the applicable stock exchange, the size of the Board of Directors shall
be expanded so as to permit the appointment of the required Independent
Designees.


e.The Company agrees with the Sponsor and the Company agrees with the GFI
Representative that, for so long as he serves as the Chief Executive Officer of
the Company, John Paul Roehm shall be included as a member of the Board of
Directors; provided that John Paul Roehm shall cease to be included as a member
of the Board of Directors immediately upon his ceasing to serve as Chief
Executive Officer of the Company (with it being understood that the Board of
Directors may, in its sole discretion, elect to nominate John Paul Roehm to
serve as his successor to the extent permissible under the By-Laws of the
Company then in effect).




9

--------------------------------------------------------------------------------





f.Without limiting the generality of the foregoing, the Company agrees with the
Sponsor and the Company agrees with the GFI Representative and the Selling
Stockholders to include the Designees in the slate of nominees recommended by
the Board of Directors and to use its reasonable best efforts to cause the
election of each such Designee to the Board of Directors, including nominating
each such Designee to be elected as a director, recommending such Designee’s
election and soliciting proxies or consents in favor thereof, in each case
subject to applicable law.


g.Notwithstanding anything to the contrary in this ARTICLE V, (i) for so long as
the Seller Minimum Condition is satisfied, the Sponsor Designee shall require
the approval of the GFI Representative (which approval shall not be unreasonably
withheld, conditioned or delayed), unless such nominee is an investment
professional and a bona fide officer or employee of the Sponsor or its managing
members, general partners or management companies, and (ii) for so long as the
Sponsor Minimum Condition is satisfied, the GFI Designee shall require the
approval of the Sponsor (which approval shall not be unreasonably withheld,
conditioned or delayed), unless such nominee is an investment professional and
an officer or employee of Oaktree Capital Management, L.P.


h.In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal of any director who was the GFI Designee or
Sponsor Designee, the Company agrees to take at any time and from time to time
all actions necessary to cause the vacancy created thereby to be filled as
promptly as practicable by a new GFI Designee or Sponsor Designee, as applicable
(with respect to the applicable Initial Term only, regardless of the GFI
Representative’s or Sponsor’s beneficial ownership of the Company Common Stock
at the time of such vacancy).





Section 5.3[reserved].



Section 5.4Subsidiaries. The Company shall cause its Subsidiaries not to take
any action that, if taken by the Company, would require the approval of the
Board of Directors unless such action by such Subsidiary has been approved by
the Board of Directors in accordance with the terms of this Agreement as would
be applied to the Company.



ARTICLE IV


INDEMNIFICATION



Section 6.1Right to Indemnification. The Company shall indemnify and hold
harmless, to the fullest extent permitted by applicable law as it presently
exists or may hereafter be amended, the GFI Representative, each Stockholder,
their respective Affiliates (other than the Company and its Subsidiaries) and
direct and indirect partners (including partners of partners and stockholders
and members of partners), members, stockholders, managers, directors, officers,
employees and agents and each Person who controls any of them within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (the
“Covered Persons”) from and against any and all losses, claims,


10

--------------------------------------------------------------------------------





damages, liabilities and expenses (including reasonable attorneys’ fees)
sustained or suffered by any such Covered Person based upon, relating to,
arising out of, or by reason of any third party or governmental claims relating
to such Covered Person’s status as a stockholder or controlling person of the
Company (including any and all losses, claims, damages or liabilities under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, which relate directly or indirectly to
the registration, purchase, sale or ownership of any equity securities of the
Company or to any fiduciary obligation owed with respect thereto), including in
connection with any third party or governmental action or claim relating to any
action taken or omitted to be taken or alleged to have been taken or omitted to
have been taken by any Covered Person as a stockholder or controlling person,
including claims alleging so-called control person liability or securities law
liability (any such claim, a “Claim”).



Section 6.2Prepayment of Expenses. To the extent not prohibited by applicable
law, the Company shall pay the expenses (including reasonable attorneys’ fees)
incurred by a Covered Person in defending any Claim in advance of its final
disposition; provided, however, that, to the extent required by applicable law,
such payment of expenses in advance of the final disposition of such Claim shall
be made only upon receipt of an undertaking by such Covered Person to repay all
amounts advanced if it should be ultimately determined that such Covered Person
is not entitled to be indemnified under this ARTICLE VI or otherwise.



Section 6.3Claims. If a claim for indemnification or advancement of expenses
under this ARTICLE VI is not paid in full within 30 days after a written claim
therefor by the Covered Person has been received by the Company, such Covered
Person may file suit to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. In any such action the Company shall have the burden of
proving that the Covered Person is not entitled to the requested indemnification
or advancement of expenses under applicable law.



Section 6.4Nonexclusivity of Rights. The rights conferred on any Covered Person
by this ARTICLE VI shall not be exclusive of any other rights that such Covered
Person may have or hereafter acquire under any statute, provision of the
Certificate of Incorporation or By-Laws or any agreement, vote of stockholders
or disinterested directors or otherwise.



Section 6.5Other Sources. Subject to Section 6.6, the Company’s obligation, if
any, to indemnify or to advance expenses to any Covered Person shall be reduced
by any amount such Covered Person may collect as indemnification or advancement
of expenses from any other Person.



Section 6.6Indemnitor of First Resort. The Company hereby acknowledges that the
Covered Persons may have certain rights to advancement and/or indemnification by
the Selling Stockholders or their Affiliates or the Sponsor or their Affiliates,
as applicable (in each case, other than the Company and collectively, the “Other
Indemnitors”). In all events, (i) the Company hereby agrees that it is the
indemnitor of first resort (i.e., its obligation to a Covered Person to provide
advancement and/or indemnification to such Covered Person are primary and any
obligation of the Other Indemnitors (including any Affiliate thereof other than
the Company) to provide advancement or indemnification hereunder or under any
other indemnification agreement (whether pursuant to contract, by-laws or
charter), or any obligation of any insurer of the Other Indemnitors to provide
insurance coverage, for the same expenses, liabilities, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by such Covered Person are secondary and (ii) if any Other Indemnitor
(or any Affiliate thereof, other than the Company) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with such Covered Person, then (x) such Other Indemnitor (or such Affiliate, as
the case may be) shall be fully subrogated to all rights of such Covered Person
with respect to such payment and (y) the Company shall fully indemnify,
reimburse and hold harmless such Other Indemnitor (or such other Affiliate, as
the case may be) for all such payments actually made by such Other Indemnitor
(or such other Affiliate, as the case may be).



ARTICLE VII


TERMINATION



Section 7.1Term. The terms of this Agreement shall terminate, and be of no
further force and effect, upon notice to the Company and the other parties
hereto:
(a)other than with respect to Section 5.1(f), with respect to all of the Sponsor
and Sponsor Affiliated Transferees, (i) upon the consent of the Sponsor; or (ii)
at such time as (A) the Sponsor ceases to have any rights pursuant to


11

--------------------------------------------------------------------------------





Section 3 hereof, (B) the Sponsor ceases to have the right to designate a
Sponsor Designee pursuant to Section 5 hereof and (C) no Sponsor Designee
remains on the Board of Directors;
(b)other than with respect to Section 5.1(f), with respect to all of the Selling
Stockholders and the GFI Representative, (i) upon the consent of the GFI
Representative; or (ii) at such time as (A) the GFI Representative ceases to
have any rights pursuant to Section 3 hereof, (B) the GFI Representative ceases
to have the right to designate a GFI Designee pursuant to Section 5 hereof and
(C) no GFI Designee remains on the Board of Directors;
(c)with respect to each Selling Stockholder, (i) if such Selling Stockholder has
Transferred all (but not less than all) of its Common Stock or has ceased to be
a Seller Affiliated Transferee or (ii) upon termination pursuant to clause (b)
above;
(d)with respect to each Sponsor Affiliated Transferee,(i) if such Sponsor
Affiliated Transferee has Transferred all (but not less than all) of its Common
Stock or has ceased to be a Sponsor Affiliated Transferee or (ii) upon
termination pursuant to clause (a) above;
(e)with respect to Section 5.1(f), (i) with respect to any party, with consent
by each of the Company, the Sponsor and the GFI Representative, (ii) with
respect to the GFI Representative, so long as the Sponsor, are entitled to
designate at least one Designee or any of their respective Initial Designees are
serving their Initial Terms or (iii) with respect to the Sponsor, so long as the
GFI Representative is entitled to designate at least one Designee or any of
their respective Initial Designees are serving their Initial Terms; and
(f)upon the consummation of a Sale Transaction.



Section 7.2Survival. If this Agreement is terminated pursuant to Section 7.1,
with respect to the applicable parties only, this Agreement shall become void
and of no further force and effect with respect to such parties, except for:
(i) the provisions set forth in this Section 7.2, ARTICLE VI, and ARTICLE IX and
(ii) the rights of the Stockholders with respect to the breach of any provision
hereof by the Company prior to such termination, which shall, in each case of
clauses (i) and (ii), survive the termination of this Agreement.



ARTICLE VIII


REPRESENTATIONS AND WARRANTIES



Section 8.1Representations and Warranties of Stockholders. Each Stockholder
individually represents and warrants to the Company that (a) such Stockholder is
duly authorized to execute, deliver and perform this Agreement; (b) this
Agreement has been duly executed by such Stockholder and is a valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms; and (c) the execution, delivery and performance by
such Stockholder of this Agreement does not violate or conflict with or result
in a breach of or constitute (or with notice or lapse of time or both would
constitute) a default under any agreement to which such Stockholder is a party
or, if such Stockholder is an entity, the organizational documents of such
Stockholder.



Section 8.2Representations and Warranties of the Company. The Company represents
and warrants to each of the Stockholders that (a) the Company is duly authorized
to execute, deliver and perform this Agreement; (b) this Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms; and (c) the execution, delivery and performance by the Company of this
Agreement does not violate or conflict with or result in a breach by the Company
of or constitute (or with notice or lapse of time or both would constitute) a
default by the Company under the Certificate of Incorporation or By-Laws, any
existing applicable law, rule, regulation, judgment, order, or decree of any
Governmental Entity exercising any statutory or regulatory authority of any of
the foregoing, domestic or foreign, having jurisdiction over the Company or any
of its Subsidiaries or Affiliates or any of their respective properties or
assets, or any agreement or instrument to which the Company or any of its
Subsidiaries or Affiliates is a party or by which the Company or any of its
Subsidiaries or Affiliates or any of their respective properties or assets may
be bound.



ARTICLE IX


MISCELLANEOUS





Section 9.1Entire Agreement. This Agreement, together with documents
contemplated hereby, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersede any and all prior or
contemporaneous agreements or understandings between the parties hereto
pertaining to the subject matter hereof.




12

--------------------------------------------------------------------------------






Section 9.2Further Assurances. Each of the parties hereto does hereby covenant
and agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
actions as may be required by law or reasonably necessary to effectively carry
out the intent and purposes of this Agreement.



Section 9.3Notices. Any notice, consent, payment, demand, or communication
required or permitted to be given by any provision of this Agreement shall be in
writing and shall be (a) delivered personally to the Person or to an officer of
the Person to whom the same is directed, (b) sent by facsimile, overnight mail
or registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by e-mail, with electronic or written confirmation of receipt, in each
case addressed as follows:
(i)    if to the Company:


Infrastructure and Energy Alternatives, Inc.
6325 Digital Way, Suite 460
Indianapolis, Indiana 46278
Attn:     Gil Melman, Esq.
Tel:     (765) 828-3513
Email:     Gil.Melman@iea.net




with a copy to:
Kirkland & Ellis LLP
333 South Hope Street, 29th Floor
Los Angeles, CA 90071
Attn: Tana Ryan, P.C.
Facsimile:(213) 680-8500
Email: tryan@kirkland.com
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Michael Kim
Facsimile: (212) 446-4900
Email: michael.kim@kirkland.com











(ii)    if to the Sponsor or any Sponsor Affiliated Transferee, to:


c/o M III Partners
130 West 42nd Str., 17th Floor
New York, New York 10036
Attention: Mohsin Y. Meghji
Facsimile: (212) 531-4532
Email: mmeghji@miiipartners.com


13

--------------------------------------------------------------------------------







with a copy to:


M III Partners, LP
130 West 42nd Str., 17th Floor
New York, New York 10036
Attention: Charles Garner
Facsimile: (212) 531-4532
Email: cgarner@miiipartners.com




(iii)     if to the GFI Representative, to:


GFI Energy Group of Oaktree Capital Management, L.P.
11611 San Vicente Boulevard, Suite 710
Los Angeles, CA 90049
Attention: Ian Schapiro
Peter Jonna
Facsimile: (310) 442-0540
Email: ischapiro@oaktreecapital.com
pjonna@oaktreecapital.com
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Ellen N. Ching
Facsimile: (212) 492-0241
Email: eching@paulweiss.com
    
(iv)     if to any Selling Stockholder, to:


the address and facsimile number of such Selling Stockholder set forth in the
records of the Company.
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Ellen N. Ching
Facsimile: (212) 492-0241
Email: eching@paulweiss.com


Any such notice shall be deemed to be delivered, given and received for all
purposes as of: (A) the date so delivered, if delivered personally, (B) upon
receipt, if sent by facsimile or e-mail, or (C) on the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.



Section 9.4Governing Law. ALL ISSUES AND QUESTIONS CONCERNING THE APPLICATION,
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE
EXHIBITS AND SCHEDULES TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, AND SPECIFICALLY THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.



Section 9.5Consent to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT (INCLUDING AGAINST ANY DIRECTOR OR
OFFICER OF THE COMPANY) SHALL BE BROUGHT SOLELY IN THE COURT OF CHANCERY OF THE
STATE OF DELAWARE AND EACH PARTY HERETO HEREBY SUBMITS TO AND ACCEPTS THE
EXCLUSIVE JURISDICTION OF SUCH COURT FOR THE PURPOSE OF SUCH SUITS, LEGAL
ACTIONS OR PROCEEDINGS. IN ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY
HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND
AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED
TO IT AT ITS ADDRESS SET FORTH IN THE BOOKS AND RECORDS OF THE COMPANY. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.



Section 9.6Equitable Remedies. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions and other equitable remedies to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in the Court of
Chancery of the State of Delaware, this being in addition to any other remedy to
which they are entitled at law or in equity. Any requirements for the securing
or posting of any bond with respect to such remedy are hereby waived by each of
the parties hereto. Each party further agrees that, in the event of any action
for an injunction or other equitable remedy in respect of such breach or
enforcement of specific performance, it will not assert the defense that a
remedy at law would be adequate.



Section 9.7Construction. This Agreement shall be construed as if all parties
hereto prepared this Agreement.















Section 9.8Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall for all purposes be deemed an
original, and all such counterparts shall together constitute but one and the
same agreement.



Section 9.9Third Party Beneficiaries. Except as set forth in ARTICLE VI nothing
in this Agreement, express or implied, is intended or shall be construed to give
any Person other than the parties hereto (or their respective legal
representatives, successors, heirs and distributees) any legal or equitable
right, remedy or claim under or in respect of any agreement or provision
contained herein, it being the intention of the parties hereto that this
Agreement is for the sole and exclusive benefit of such parties (or such legal
representatives, successors, heirs and distributees) and for the benefit of no
other Person.



Section 9.10Binding Effect. Except as otherwise provided herein, all the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors of the parties
hereto. The rights of the GFI Representative and Sponsor hereunder are not
assignable. Each Sponsor Affiliated Transferee and each Seller Affiliated
Transferee shall be subject to all of the terms of this Agreement, and by taking
and holding such shares such Person shall be entitled to receive the benefits of
and be conclusively deemed to have agreed to be bound by and to comply with all
of the terms and provisions of this Agreement. Notwithstanding the foregoing, no
successor or assignee of the Company shall have any rights granted under this
Agreement until such Person shall acknowledge its rights and obligations
hereunder by a signed written statement of such Person’s acceptance of such
rights and obligations.



Section 9.11Severability. In the event that any provision of this Agreement as
applied to any party or to any circumstance, shall be adjudged by a court to be
void, unenforceable or inoperative as a matter of law, then the same shall in no
way affect any other provision in this Agreement, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of the Agreement as a whole.



Section 9.12Reporting. Each of the Selling Stockholders, the GFI Representative,
the Sponsor and the Sponsor Affiliated Transferees acknowledge and agree that
nothing in this Agreement shall be deemed to create a group between any of (i)
the GFI Representative and Selling Stockholders, on the one hand, and (ii) the
Sponsor and Sponsor Affiliated Transferees, on the other hand and that the
parties hereto shall not take a reporting position that is inconsistent with the
foregoing without the prior consent of the Sponsor and the GFI Representative.



Section 9.13Adjustments Upon Change of Capitalization. In the event of any
change in the outstanding Common Stock, by reason of dividends, splits, reverse
splits, spin-offs, split-ups, recapitalizations, combinations, exchanges of
shares and the like, the term “Common Stock” shall refer to and include the
securities received or resulting therefrom, but only to the extent such
securities are received in exchange for or in respect of Common Stock.



Section 9.14Amendments; Waivers.


(a)Except as set forth in Section 5.2(c), no provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company, the Sponsor and the GFI
Representative, or in the case of a waiver, by (i) the Company if such waiver is
to be effective against the Company, (ii) the Sponsor if such waiver is to be
effective against the Sponsor or (iii) the GFI Representative if such waiver is
to be effective against the GFI Representative or the Selling Stockholders;
provided, that any amendment or waiver that affects the rights or obligations of


14

--------------------------------------------------------------------------------





any Stockholder hereunder in a manner disproportionately adverse to such
Stockholder as compared to the other Stockholders shall require the written
consent of such Stockholder.
(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.



Section 9.15Actions in Other Capacities. Nothing in this Agreement shall limit,
restrict or otherwise affect any actions taken by any Stockholder in its
capacity as a stockholder, partner or member of the Company or any of its
Subsidiaries or Affiliates.



IN WITNESS WHEREOF, the parties have caused this Third Amended and Restated
Investor Rights Agreement to be duly executed and delivered, all as of the date
first set forth above.


COMPANY:


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. (f/k/a M III ACQUISITION CORP.)
By:
/s/ John P. Roehm    

Name: John P. Roehm
Title: Chief Executive Officer


SPONSOR:
M III SPONSOR I LLC


By:
/s/ Mohsin Y. Meghji    

Name: Mohsin Y. Meghji
Title: Managing Member




GFI REPRESENTATIVE:


OAKTREE POWER OPPORTUNITIES FUND III DELAWARE, L.P.


By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner
By: Oaktree Fund GP, LLC
Its: General Partner
By: Oaktree Fund GP I, L.P.
Its: Managing Member
By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By: /s/ Peter Jonna        
Name: Peter Jonna
Title: Authorized Signatory


SELLER:


INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC
By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory




15

--------------------------------------------------------------------------------






Exhibit A
FORM OF JOINDER AGREEMENT TO THIRD AMENDED AND RESTATED INVESTOR RIGHTS
AGREEMENT
[date]


This JOINDER (the “Joinder Agreement”) is made as of [DATE], by and between the
Company and undersigned, to the Third Amended and Restated Investor Rights
Agreement, dated as of January 23, 2020, (the “Investor Rights Agreement”) by
and among Infrastructure and Energy Alternatives, Inc. (f/k/a M III Acquisition
Corp.), a Delaware corporation (the “Company”), M III Sponsor I, LLC, a Delaware
limited liability company (the “Sponsor”, any Sponsor Affiliated Transferees who
become party thereto, Infrastructure and Energy Alternatives, LLC (the “Seller)
and any Seller Affiliated Transferees who become a party thereto, Oaktree Power
Opportunities Fund III Delaware, L.P., a Delaware limited partnership, in its
capacity as the representative of the Selling Stockholders (“GFI
Representative”). Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Third Amended and Restated Investor Rights
Agreement.


WHEREAS, on the date hereof, the undersigned has acquired [] shares of Common
Stock from [] and the Third Amended and Restated Investor Rights Agreement
requires, as a holder of such Common Stock, to become a party to the Second
Amended and Restated Investor Rights Agreement, and Holder agrees to do so in
accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder Agreement hereby agree as
follows:
1.
Agreement to be Bound. The undersigned hereby (i) acknowledges that it has
received and reviewed a complete copy of the Third Amended and Restated Investor
Rights Agreement and (ii) agrees that upon execution of this Joinder Agreement,
it shall become a party to the Third Amended and Restated Investor Rights
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Third Amended and Restated Investor Rights Agreement
as though an original party thereto and shall be deemed a [Seller Affiliated
Transferee] [Sponsor Affiliated Transferee] for all purposes thereof.

2.
Successors and Assigns. Except as otherwise provided herein, this Joinder
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns.

3.
Notices. For purposes of Section 9.3 of the Third Amended and Restated Investor
Rights Agreement, all notices, demands or other communications to the Holder
shall be directed to the address or email set forth on the signature page
hereto.

4.
Governing Law. This Joinder Agreement, and any claim, controversy or dispute
arising under or related to this Joinder Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflict of laws that would result in the application of any law
other than the laws of the State of Delaware. The parties hereto hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this JOINDER Agreement or the transactions contemplated thereby.

5.
Counterparts. This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile, email or other electronic transmission (i.e., “pdf”)
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

6.
Amendments. No amendment or waiver of any provision of this Joinder Agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

7.
Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.





[Signature Page Follows]


16

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement to the
Third Amended and Restated Investor Rights Agreement as of the date first
written above.


By: _______________________________
Name:
Title:






 
The foregoing Joinder Agreement to the Third Amended and Restated Investor
Rights Agreement is hereby confirmed and accepted as of the date first above
written.






Infrastructure and Energy Alternatives, Inc.
(f/k/a M III Acquisition Corp.)
By: _______________________________
Name:
Title:




17